Citation Nr: 0524596	
Decision Date: 09/09/05    Archive Date: 09/21/05	

DOCKET NO.  04-11 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
service-connected disc disease of the lumbosacral spine.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran's DD Form 214 reflects active military service 
from May 1986 to January 1992, with three months of prior 
active service.  For service in the Middle East, the veteran 
was awarded the Combat Infantryman Badge, among others.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO.  For the reasons provided below, this case is not ready 
for appellate review but must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  


REMAND

Historically, the veteran was granted service connection for 
a low back disorder with a 10 percent evaluation effective 
from September 1997, and a 40 percent evaluation effective 
from June 2002.  The veteran requested an increased 
evaluation in June 2002.  His most recent VA examination was 
conducted over three years ago in July 2002, and this report 
indicates that there were no VA records available for review, 
nor was the veteran's claims folder available for review.  

Since the time of that examination, the veteran submitted 
private medical records indicating an increase in severity of 
symptoms which may or may not be attributable to the 
veteran's service-connected back disorder.  Principal among 
these is discovery of a 1-centimeter discrepancy between 
right and left leg length (left longer than right).  During 
the lengthy pendency of this appeal, the veteran has reported 
an increase in symptoms, especially symptoms to the left hip 
and lower extremities, which again may or may not be 
attributable to the veteran's service-connected low back 
disorder.  The veteran has reported loss of time from work 
and there is at present an absence of evidence, consistent 
with more recently adopted schedular criteria, providing 
higher evaluations based upon incapacitating episodes, 
defined as periods of bed rest ordered by a physician with 
treatment from a physician.  For these reasons and bases, the 
case must be remanded to the RO for the conduct of a more 
current VA orthopedic examination for the purpose of 
evaluating the veteran's service-connected low back disorder.  

The case is REMANDED for the following:

1.  The RO should review the veteran's 
claims folder and collect any outstanding 
VA treatment records which are not 
already on file (the most recent records 
appear to be current through March 2004).  
All records obtained should be added to 
the claims folder.  

2.  Thereafter, the veteran should be 
referred for a VA examination.  The 
claims folder must be made available to 
the physician for review in conjunction 
with the examination.  The examination 
report must include a report of ranges of 
motion in forward flexion, backward 
extension, rotation and lateroflexion, 
rounded to the nearest 5 degrees.  The 
physician should discuss with the veteran 
any incapacitating episodes sustained by 
the veteran since June 2002 
(incapacitating episodes being defined as 
periods of bed rest ordered by a 
physician with treatment by a physician).  
The examiner should discuss the extent of 
disability attributable to the veteran's 
service-connected low back disorder 
including any findings of radicular 
symptoms, neurological impairment to 
either or both of the lower extremities 
which is directly attributable to that 
disorder.  

3.  After conducting any additional 
indicated development, the RO should 
again address the veteran's claim for an 
evaluation in excess of 40 percent.  If 
the decision is not to his satisfaction, 
he and the representative must be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board for compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

